United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0906
Issued: November 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 19, 2015 appellant, through counsel, filed a timely appeal from a
September 26, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As OWCP issued its last merit decision on February 4, 2014, more than 180 days from
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of his claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.
1
2

5 U.S.C. § 8101 et seq.

On March 19, 2015 appellant submitted a timely request for oral argument in connection with OWCP’s
September 26, 2014 decision. After exercising its discretion, the Board, in an order issued on September 1, 2015,
denied his request for oral argument, finding that the arguments on appeal could be adequately addressed in a
decision based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 15-0906
(issued September 1, 2015).

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated January 20, 2006,
the Board set aside September 8, 2004 and August 17, 2005 OWCP decisions denying
appellant’s emotional condition claim as he did not establish any compensable factors of
employment.3 The Board found that he had established administrative error by the employing
establishment in issuing him a letter of warning dated October 20, 2003 and placing him on
emergency suspension on November 8, 2003. The Board remanded the case for OWCP to
adjudicate whether the medical evidence established that he sustained an emotional condition as
a result of the compensable work factors. The facts and circumstances as set forth in the prior
decision are incorporated herein by reference.
On July 18, 2006 OWCP accepted appellant’s claim for an adjustment disorder. On
December 29, 2006 appellant filed a claim for disability beginning July 6, 2004. On the claim
form, he listed self-employment from January 16, 2005 to the present with the Equalizer II
Company.4
On July 26, 2012 OWCP determined that appellant was disabled beginning July 6, 2004
as a result of his accepted employment injury.5 On August 6, 2012 appellant elected to receive
FECA benefits beginning July 6, 2004.
By letter dated January 10, 2013, OWCP informed appellant that before it could pay him
disability compensation, it had to review his earnings and employment activities. It requested
that he submit information about his work as owner of the Equalizer II Company, including a
detailed description of his work duties, his earnings, banking and billing information, permits
and licenses held, the identification number of any employees, information about the leasing of
the business premises, business insurance information, and tax returns for all the years in which
he claimed compensation benefits as well as one year prior.
In a response dated January 22, 2013, appellant advised that on October 5, 2004 he
invested $46,310.61 into the Equalizer II Company. He maintained that the business was a
hobby and not for profit. Appellant asserted that he could not provide earnings as the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF) took his records. He stated, “To the best of
my memory Equalizer II was in operation from 2005-2010 and during the course of [its]
existence I sold 346 firearms and taught about 200 students. Each firearm sold for about $75.00
above cost and each student paid $100.00 for the course. Appellant estimated that he lost
$24,403.30 while running the business.
3

Docket No. 05-1843 (issued January 20, 2006). On January 27, 2004 appellant, then a 52-year-old letter carrier,
filed an occupational disease claim (Form CA-2) alleging that he sustained stress as a result of disciplinary actions
taken by management and harassment.
4

In a June 21, 2012 CA-1032 report, appellant related that he worked in private employment beginning in 2011
writing proposals and pulling permits. He earned $1,200.00.
5

OWCP issued multiple decisions from 2009 through 2011 denying appellant’s claim for disability; however,
these decisions were set aside by OWCP hearing representatives and remanded for further development of the
medical evidence.

2

By decision dated June 28, 2013, OWCP denied appellant’s claim for disability
beginning July 6, 2004. It determined that the medical evidence established that he was entitled
to compensation, but found that it was not able to factually determine his wage-earning capacity,
as required, in order to issue him compensation.
On July 22, 2013 appellant requested an oral hearing. At the hearing, held on
November 18, 2013, an OWCP hearing representative explained that OWCP could not pay him
compensation for total disability during periods when he had wages. He requested that appellant
provide additional information regarding his business so that OWCP could determine the value
of the work.
In a statement dated November 29, 2013, appellant indicated that he stopped selling
firearms at his business location in May 2008. He performed all the duties of the business. After
May 2008 appellant moved the company to his home as he was going out of business. He stated
that he “was only allowed to sell the few firearms I had left by appointment only….” The ATF
revoked appellant’s license on May 25, 2010. Appellant would only have paid an employee
$8.00 an hour because he would not have trusted an employee to complete the paperwork.
By decision dated February 4, 2014, an OWCP hearing representative affirmed in part
and vacated in part the June 28, 2013 decision. He found that appellant had not adequately
described his employment activities from July 6, 2004 to May 25, 2010. The hearing
representative determined, however, that appellant had established that he had no earnings from
May 26, 2010 through May 11, 2011 and June 16, 2012 to the present, and thus was entitled to
disability compensation for these periods. He further found that appellant had submitted
sufficient evidence for OWCP to issue compensation based on his wage-earning capacity from
May 12, 2011 through June 15, 2012. The hearing representative denied appellant’s request to
subpoena telephone conversations between himself and OWCP.
On June 13, 2014 appellant requested reconsideration of OWCP’s finding that he was not
entitled to wage-loss compensation from July 6, 2004 through May 25, 2010 because it was
unable to determine his wage-earning capacity.6 He indicated that he did not complete tax
returns during that period because he had no earnings. Appellant again advised that the ATF
took his business records. He maintained that he found forms showing the total number of
firearms sold. Appellant asserted that he sold 346 firearms at a profit of $75.00 and made a total
of $1,480.00 teaching and selling firearms to students.
Appellant submitted ATF Form 4473, Firearms Transaction Record Part 1 -- Over-theCounter, documenting three firearms sales in 2008. The forms indicated that the transferor’s
transaction serial number was 51-343, 51-345, and 51-346. On the forms, appellant circled the
numbers 343, 345, and 346. He made a notation that these numbers showed the number of
firearms sold.
By letter dated June 2, 2014, the ATF denied appellant’s request for information under
the Freedom of Information Act (FOIA).
6

In an affidavit dated July 22, 2013, received by OWCP on March 27, 2014, the president of a company related
that he paid appellant a total of $1,200.00 to write proposals in 2001 and 2012.

3

In a decision dated September 26, 2014, OWCP denied appellant’s request for
reconsideration as he did not raise an argument or submit evidence sufficient to warrant
reopening his case for further merit review under section 8128.
On appeal counsel argues that he submitted evidence sufficient to warrant reopening the
case for further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received within one year of the
date of that decision.9 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review on the merits.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.11 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.12
ANALYSIS
OWCP found that the medical evidence supported that appellant was disabled from his
usual federal employment due to his accepted condition of adjustment disorder beginning
July 6, 2004. In its last merit decision dated February 4, 2014, it found that he had not submitted
sufficient evidence for OWCP to determine his wage-earning capacity from July 6, 2004 to
May 25, 2010, and as such it was unable to pay him compensation for that period. On June 13,
2014 appellant requested reconsideration.
As noted above, the Board does not have jurisdiction over the February 4, 2014 merit
OWCP decision. The issue presented on appeal is whether appellant met any of the requirements
of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
7

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

12

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).

4

claim. Appellant has not shown that OWCP erroneously applied a point of law or raised a
relevant legal argument. In his July 13, 2014 request for reconsideration, he maintained that he
did not complete tax returns from 2004 to 2010 because he did not have earnings. The
underlying issue is whether appellant has submitted sufficient evidence regarding his earnings
and employment for OWCP to determine his entitlement to compensation based on his wageearning capacity from July 6, 2004 to May 25, 2010. Appellant’s assertion that he does not have
tax records for this period does not demonstrate a legal error by OWCP or raise a new and
relevant legal argument regarding why OWCP erred in finding that he did not submit sufficient
factual evidence to determine his wage-earning capacity for this period.
Appellant also maintained that the ATF took the records from his business. OWCP,
however, previously considered his allegation that the ATF took his business records. A
repetitious argument does not require reopening of a claim for further merit review.13
A claimant also may be entitled to a merit review by submitting pertinent new and
relevant evidence. Appellant submitted two forms documenting firearms transactions in 2008.
He advised that the forms showed the number of firearms sold as 343, 345, and 346. The issue,
however, is not whether appellant sold firearms but instead whether he has submitted evidence
relevant to determining his employment activities from July 6, 2004 to May 25, 2010. While the
forms identified the transaction serial numbers as 51-343, 51-345 and 51-346, this information,
without context, and is insufficient to allow OWCP to move forward in its attempt to determine
his wage-earning capacity.
Appellant also submitted a letter from the ATF generally denying his request for
information under FOIA. The letter is not relevant to the issue of his wage-earning capacity
from 2004 to 2010 and thus is insufficient to warrant reopening his case for further review.14
On appeal appellant’s counsel contends that he submitted evidence sufficient to warrant
reopening the case for merit review. As discussed, however, he did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP, or submit relevant and pertinent new evidence not previously considered.
Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).

13

See E.S., Docket No. 14-2010 (issued September 2, 2015).

14

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

